Citation Nr: 1312154	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-45 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the appellant's substantive appeal (VA Form 9) was timely filed with regard to a January 2008 rating decision denying entitlement to service connection for tinnitus.

2.  Whether there was a clear and unmistakable error in the January 2008 rating decision denying service connection for tinnitus.

3.  Whether the appellant's substantive appeal (VA Form 9) was timely filed with regard to a January 2008 rating decision which granted service connection and assigned initial ratings for degenerative joint disease of the left shoulder and degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The appellant had active service from March 1981 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that in a June 2008 notice of disagreement, the appellant indicated that he believed he was entitled to service connection for tinnitus and occasional vertigo.  The issue of entitlement to service connection for vertigo has not been addressed by the RO. 

An April 2011 statement by the appellant can be construed as a claim to reopen the claim for service connection for tinnitus.  A June 2011 rating decision reflects that the RO accepted the statement as a claim to reopen, but did not adjudicate the claim.  As the Board finds that the appellant's substantive appeal was not timely, as discussed below, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus has been raised by the record.

The issues of entitlement to service connection for vertigo and whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether there was a clear and unmistakable error in the January 2008 rating decision denying service connection for tinnitus and whether the appellant's substantive appeal was timely filed with regard to a January 2008 rating decision that assigned initial ratings for degenerative joint disease of the left shoulder and degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2008 rating decision denied entitlement to service connection for tinnitus.

2.  The RO received the appellant's timely notice of disagreement as to the above-stated issue in April 2008 and a statement of the case was issued and sent to the appellant on January 27, 2009.

3.  The RO received a substantive appeal (VA Form 9) from the appellant on July 2, 2009.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal with regard to the January 2008 rating decision, nor did he submit a timely request for extension of the time limit for filing the substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the decision below, the Board finds the appellant did not submit a timely substantive appeal of the underlying rating decision.  As such, the Board is declining jurisdiction to consider the merits of the issue.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  Thus, with regard to the issue on appeal, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution is based on statutory interpretation, rather than consideration of factual evidence).  In this case, the appellant was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.  

II.  Legal Criteria

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

III.  Analysis

The RO issued a rating decision in January 2008 which, inter alia, denied the claim of entitlement to service connection for tinnitus.  The appellant was notified of the decision in a letter dated in February 2008.  The appellant submitted a timely notice of disagreement with the denial of service connection for tinnitus in April 2008.  

The RO issued an statement of the case with regard to that issue in January 2009 and mailed a copy, along with a notification letter, to the appellant on January 27, 2009.  The letter included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the January 2008 rating decision.  A blank VA Form 9 was noted as an enclosure to the letter.  The letter also stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the 60-day time limit.  

The appellant signed and dated a substantive appeal (VA Form 9) June 24, 2009, which was date-stamped as received at the RO on July 2, 2009.  The due date for the substantive appeal was in March 2009, 60 days from the date of mailing of the statement of the case as the one-year period from the date of notification of the January 2008 rating decision had already ended.  38 C.F.R. §§ 20.302, 20.305(b).  The RO made a notation on the form, on July 2009 that the filing was not timely.  The appellant submitted two statements in March 2009 requesting a memorandum reflecting his overall service-connected disability rating; however, he did not make any references to the claim for service connection for tinnitus.  

The RO notified the appellant in a March 2010 letter that the substantive appeal was not timely, and he was informed of his right to appeal the RO's timeliness determination, and provided with an appeal rights form (VA Form 4107).  In March 2010, he submitted a statement expressing disagreement with the timeliness determination.  The RO determined that this filing constituted a notice of disagreement to the March 2010 determination.  38 C.F.R. § 20.201.  The RO issued a statement of the case in October 2010 and the appellant completed a substantive appeal as to timeliness.  

In the November 2010 substantive appeal, the appellant stated that he felt his original VA form 9 was not received on time because it took extra time to be delivered to his APO (Germany address) because it was sent to the wrong APO.  

The United States Court of Appeals for Veterans Claims (Court) has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  In this case, however, unlike the claimant in Percy, the RO did not treat the appellant's substantive appeal as if it were timely.  In fact, the VA Form 9 was reviewed and subsequently annotated as not timely filed.  The RO then notified the appellant of this defect in the substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  As such, the Board finds that the RO did not waive the issue of timeliness of the substantive appeal at any time, either explicitly or implicitly.

The Form 9 was dated June 24, 2009, and received on July 2, 2009, which indicates the form was not delayed.  Even if the Form 9 was received on June 24, 2009, it would have been received more than 60 days after the appellant was sent notice of the January 2009 statement of the case.  Although the appellant asserted that the statement of the case was sent to the incorrect address, there is no evidence of this in the claims file.  The appellant's address was correctly noted on the January 2009 notice letter which was sent with a copy of the statement of the case.  There is no indication the letter was returned as undeliverable.  The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the issuance of the January 27, 2009 letter.  Absent clear evidence to the contrary, VA is entitled to the presumption that the RO properly issued the letter.

The appellant is competent to report that he did not receive the statement of the case.  However, as the appellant's assertion is inconsistent with the evidence of record and the fact that the notice letter had the appellant's correct address, which he is still using, the Board finds the assertion to be less than credible.  In addition, the record does not reflect, and the Veteran does not contend, that he filed a timely request for an extension of time to file a substantive appeal under 38 C.F.R. § 20.303.

In sum, the claims folder does not contain a timely filed substantive appeal or timely request for an extension of time in which to file a substantive appeal.  Moreover, the RO did not waive the issue of timeliness of the substantive appeal at any time.  Accordingly, in light of the entire record, the Board concludes that it does not have jurisdiction to consider the appellant's underlying claim, and the appeal is dismissed.


ORDER

As a timely substantive appeal was not filed following a January 2008 rating decision that denied service connection for tinnitus, the appeal is denied.


REMAND

In an October 2010 rating decision, the RO denied the appellant's claim that there was a clear and unmistakable error (CUE) in the January 2008 rating decision's denial of the claim for service connection for tinnitus.  In an April 2011 statement on a VA Form 9, the appellant expressed disagreement with the denial of his claim.  He stated that stated that he did not agree with the fact that he denied tinnitus on the exam.  He stated that "My service treatment records are silent for a diagnosis of, or treatment for, tinnitus.  Here is why . . ."  The statement is a direct quote from the October 2010 rating decision, which stated that: "Your service treatment records are silent for a diagnosis of, or treatment for, tinnitus."  As the April 2011 statement was received by VA within one year after the October 2010 rating decision was issued and the appellant expressed disagreement with the rating decision, the Board construes the statements as a notice of disagreement with the October 2010 rating decision.  The claims file does not contain a statement of the case (SOC) on this issue of CUE.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In the January 2008 rating decision, the RO granted service connection and assigned initial ratings for degenerative joint disease of the left shoulder and degenerative disc disease of the cervical spine.  The Veteran submitted an NOD in June 2008 and RO issued an SOC in January 2009.  The Veteran submitted a VA Form 9 which was date-stamped as received at the RO on July 2, 2009.  In a letter to the Veteran that same date, the RO notified him that his VA Form 9 was untimely and advised him of his appellate rights.  The RO did not specifically state the issues to which the Form 9 referred, but identified the June 2008 NOD and January 2009 SOC.  In a March 2010 correspondence, the Veteran referred to his tinnitus claim, but included a highlighted copy of the July 2009 letter which notified him his Substantive Appeal filed in connection with the left shoulder and cervical spine disabilities was not timely.  The Board construes that as an NOD as to the July 2009 notice that his substantive appeal regarding the initial ratings for left shoulder and cervical spine disabilities was not timely.  On remand, he should be provided an SOC addressing that issue.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issues of whether there was CUE in the January 2008 rating decision denying entitlement to service connection for tinnitus and whether the appellant's substantive appeal was timely filed with regard to a January 2008 rating decision that assigned initial ratings for degenerative joint disease of the left shoulder and degenerative disc disease of the cervical spine.  Only if the appellant completes an appeal as to issues by the timely filing of a substantive appeal should such issues be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


